Citation Nr: 1409253	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-19 777	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to April 23, 2004, for the award of service connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 50 percent for PTSD, from April 23, 2004, through December 13, 2009.  

3.  Entitlement to a rating in excess of 70 percent for PTSD, from December 14, 2009.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  He served in Vietnam from May to November 1969.  His military occupational specialty (MOS) was basic artillery.  His military decorations were the Vietnam Service Medal and the Vietnam Combat Medal, as well as a Sharpshooters Badge.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO granted service connection for PTSD, and assigned an initial, 50 percent rating from April 23, 2004 (date of receipt of the application to reopen that claim), and a 70 percent rating from December 14, 2009 (date of VA examination).  The Veteran filed a notice of disagreement (NOD) in April 2010 and after the RO's issuance of a June 2011 statement of the case (SOC), the appeal was perfected by the Veteran filing a VA Form 9, Appeal to the Board of Veterans' Appeals, in July 2011.  

In July 2007 the Board reopened the claim for service connection for PTSD and remanded the reopened claim on the merits for further evidentiary development.  The Board again remanded the claim in July 2009.  Thereafter, the January 2010 rating decision granted service connection for PTSD, as stated above.  

In October 2011, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  Thereafter, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2013).  

In a February 2012 rating decision, the RO granted a total disability rating based n individual unemployability due to service-connected disabilities (TDIU), as well as Dependents'Educational Assistance (DEA), each effective October 6, 2011.  The Veteran was notified of that decision by RO letter of March 5, 2012, but he has not appealed the assigned effective date.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal.  

The Board's decision on the claim for an earlier effective for the award of service connection for PTSD is set forth below.  The claims for higher ratings  for PTSD are addressed in the remand following the order; these matters are being remanded to RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a March 1993 rating decision the RO, after considering the evidence then of record including the Veteran's service treatment records, denied service connection for PTSD; the Veteran was notified of the denial, and of his appellate right, but did not initiate an appeal, nor was new and material evidence received within one year of the notification of the denial.. 

3.  On April 23, 2004, the RO received an application to reopen the claim for service connection for PTSD.  

4.  In the January 2010 rating decision, the RO granted service connection for PTSD, and assigned an effective date of April 23, 2004 (the date of the claim to reopen).  

5.  The record contains no statement or communication from the Veteran or the appellant after the March 1993 rating decision, prior to April 23, 2004, that constitutes a pending claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The March 1993 rating decision, in which the RO denied service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.105. 3.156, 20.302, 20.1103 (2013). 

2.  The claim for an effective date earlier than April 23, 2004, for the award of service connection for PTSD, is without legal merit.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In the present appeal, a June 2011 SOC included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of service connection.  That SOC explained the reasons for the denial of the Veteran's request for an earlier effective date in this case.  Moreover, the Veteran and his spouse have been afforded the opportunity to present evidence and argument with respect to the claim herein decided, to include during the October 2011 hearing.  During the hearing, it was agreed that additional VA treatment records would be submitted, together with a signed waiver of initial RO consideration thereof.  That evidence, consisting of a VA treatment record in October 2011, was received later in October 2011 together with VA Form 21-4138, Statement in Support of Claim, signed by the Veteran and in which he waived initial RO consideration.  

The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant. As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

II. Analysis

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.401 (2013).   

The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r) (2013).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

The basic facts are not in dispute.  The Veteran's service treatment records (STRs) are completely devoid of any evidence of psychiatric disability, although his service personnel records document his service in Vietnam.  In April 1989m he filed a claim specifically for service connection for PTSD.  By RO letter of July 6, 1989, sent to the address listed on the 1989 claim, he was requested to execute and return a formal claim, VA Form 21-526 and to furnish any medical evidence in support of his claim.  The Veteran did not execute and return the VA Form 21-526 until November 1992 and did not therein, or in an accompanying VA Form 21-4138, Statement in Support of Claim, report ever having received psychiatric treatment or a diagnosis of PTSD, although he provided private clinical records of treatment for other claimed disabilities.   

In the March 1993 rating decision, after considering the record, the RO denied service connection for PTSD because although he served in Vietnam this fact, by itself, was not sufficient to support a finding that he was exposed to severe and traumatic stressors and, also, he had not submitted any medical evidence showing treatment for or a diagnosis of PTSD and his supporting statement of in-service stressful events did not support a diagnosis of PTSD.  

In a letter dated March 12, 1993, the RO informed the Veteran of the denial of his claim and of his appellate rights.  Importantly, the Veteran did not initiate an appeal of the March 1993 rating decision.  In this regard, the Board has carefully reviewed the record, but finds no indication of record, nor does the Veteran contend, that either he or any representative submitted any written statement within the one year appeal period which could be interpreted as a valid NOD to the March 1993 decision.  In fact, the next documents submitted by the Veteran were claims in 1996 and 2002 for service connection for unrelated disabilities.  

Nevertheless, applicable regulations provide that if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b) "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3e 1362, 1367 - 68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In the instant case, there was no evidence submitted within one year of the March 1993 rating decision.  There are no private treatment records of record received by VA or reflecting treatment during this period and the Veteran does not allege that any such records exist.  Moreover, subsequent VA treatment records showed that the Veteran did not initiate care with the VA for PTSD until 2002.  As such, given the lack of new and material evidence within one year of the March 1993 rating decision, the provisions of 38 C.F.R. § 3.156(b) are not applicable. Accordingly, unless an exception to finality applies that decision became final (and, hence, provides no basis for assignment of an earlier effective date for any subsequently granted benefit).  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103. 

The Veteran filed the current claim to reopen his claim for service connection for PTSD on April 23, 2004.   Thereafter, additional service personnel records were received in May 2004 which did no more than confirm what other service personnel records on file at the time of the 1993 rating decision established, i.e., that the Veteran served in Vietnam.   A September 2008 VA psychiatric examination yielded a diagnosis of PTSD which was related to military service stressors in Vietnam.  

Information received in 2009 from the Joint Services Records Research Center (JSRRC) confirmed that the Veteran's unit was subjected to mortar and rocket attacks by the enemy.  

Based on information from the JSRRC and the September 2008 VA psychiatric examination, January 2010 rating decision awarded service connection for PTSD, effective April 23, 2004 (date of the claim to reopen). 

While the Veteran asserts entitlement to an earlier effective, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.  

In written statements and hearing testimony, the Veteran has asserted that the effective date for his service connection should be the date of his original claim filed in 1989, or the day after discharge from military service, because he has continuously had PTSD since his military service.  It is implicitly contented that that since confirmation of participation in combat by JSRRC was not of record at the time of the 1993 denial of service connection for PTSD, but were subsequently associated with his claims file, an earlier effective date for service connection should be granted pursuant to 38 C.F.R. § 3.156(c).  This regulation provides that, where an award is made based all or in part on the additional service records, the grant of service connection based on those records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  In such cases, the prior decision is "reconsidered" based on all the evidence, thus negating the finality of the prior decision.  

In this case, however, although the report from JSRRC provided information from which the RO concluded that the Veteran had served in combat, there then was no diagnosis of PTSD.  Indeed, there was no evidence of any treatment or diagnosis of any psychiatric disability.  Rather, there was no more than the Veteran's statements that he had some of the recognized symptoms of PTSD.  However, he had not provided, the RO requested, evidence establishing that he actually had PTSD.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Hickson v. West, 12 Vet.App. 247, 253 (1999) (evidence of current disability is one of three elements required to support a claim for service connection on the basis of in-service incurrence).  The Veteran's uncorroborated lay statements of his symptoms were insufficient to establish the existence of an acquired psychiatric disorder because he did not have the education, training or experience to render a diagnosis of any psychiatric disorder, including PTSD.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).  

The RO clearly stated in the March 1993 rating decision that there was no competent evidence that the Veteran currently had PTSD.  In fact, during the October 2011 hearing,  he testified that he had only received treatment for PTSD for the last 8 or 10 years-after the 1993 denial of service connection for PTSD.  There is nothing in the record, including the testimony in 2011 of the Veteran and his wife, which even suggests that he was treated or evaluated for or formally diagnosed with PTSD prior to his receiving VA treatment in 2002 (almost a decade after the 1993 rating decision).  Again, the March 1993 rating decision reveals that the Veteran's service treatment records were reviewed and this decision was sent to the Veteran that same month.  As there was no competent evidence of the existence of PTSD at the time of the March 1993 rating decision, the finality of that decision has not been negated.  Consequently, because the March 1993 rating decision is final, the correspondence in 1989 cannot serve as the basis for the award of an earlier effective date. 

While the finality of the March 1993decision could also be vitiated by a finding of clear and unmistakable (CUE) in that decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates), no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  As shown above, the arguments of the Veteran and his representative do not actually allege CUE, much less, reflect the type of specificity need to sufficiently raise such a claim.  

Moreover, the Board also finds that there is no document associated with the claims file that can be construed as a pending claim for service connection for PTSD at any point after the final March 1993 denial but prior to the April 23, 2004, application to reopen the claim.  Thus, no earlier effective date is assignable for the award of service connection for PTSD on this basis. 

Under the 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  However, this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment for the Veteran's PTSD, even as early as the first treatment (which was by VA) for PTSD in 2002, cannot constitute a request to reopen a claim for service connection.  

In addition, there is no correspondence from the Veteran, dated prior to June 29, 2009, that could be interpreted as an informal claim for this benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  Following the 1993 denial, there was no reference to psychiatric disability, much less PTSD, in the only other service connection claims which were filed in 1996 and 2002 or in the October 2002 request for a copy of his claim file, which was furnished to him in November 2002.  The next submission from the Veteran was his application to reopen his claim for service connection for PTSD, which was received on April 23, 2004.  In sum, after the 1993 rating decision the claims file contains no communication from the Veteran at any time prior to April 23, 2004, which could reasonable be interpreted by VA as expressing a belief on the part of the Veteran of entitlement to service connection for PTSD.  

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As such, on these facts, no effective date for the grant of service connection for PTSD earlier than April 23, 2004, is assignable.  Thus, the claim for an earlier effective date must be denied as being without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date earlier than April 23, 2004, for the award of service connection for PTSD is denied.  


REMAND

Unfortunately, the Board's review of the claims file reveals that further RO/AMC action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision on the matter remaining on appeal.  

The Board points out that the Veteran's award of a TDIU rating does not render moot his claim for an increased rating for PTSD.  See Acosta v. Principi, 18 Vet. App. 53 (2004).  Moreover, during the October 2011 Board hearing, the Veteran testified that he believed that his PTSD had gotten worse since his December 14, 2009, VA psychiatric examination, which is the date of the increase to a 70 percent disability rating for PTSD.  
On file is a copy of correspondence dated in July 2009 from the Social Security Administration (SSA) which indicates that the Veteran is in receipt of SSA benefits.  It is not clear from a review of the claims file, however, whether the Veteran receipt of SSA benefits is based solely on his age or whether he is in receipt of SSA disability benefits.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records in SSA's possession.  

After records and/or responses with respect to the above are associated with the claims file, the Veteran should be afforded a VA examination for the purpose of determining the severity of his service-connected PTSD, to include an opinion as to whether it has worsened since his most recent VA psychiatric rating examination on December 14, 2009 (as the Veteran testified).  

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of his increased rating claim.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the increased rating claim.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  It should be specifically requested that the Veteran provide authorization to obtain any outstanding private medical records, including those from any private physician(s) who had treated or evaluated him for PTSD.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

While this matter is on remand the RO/AMC should also obtain all outstanding records of VA mental health evaluation and/or treatment of the Veteran, to include from the VA Mountain Home Healthcare System.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466 - 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the duties imposed by the VCAA.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to readjudicating the claims remaining  on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.   Obtain any outstanding, pertinent records of VA mental health evaluation and/or treatment of the Veteran, to include from the VA Mountain Home Healthcare System.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Contact the Veteran  and/or his representative for clarification as to whether the Veteran's SSA benefits is based upon his age or upon disability.  

If a response is received which indicates that the Veteran is in receipt of SSA benefits based upon disability, contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable the obtaining of any additional evidence pertinent to the claim on appeal that is not currently of record.  Explain the type of evidence that is the Veteran's ultimate responsibility to submit.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  Assist the Veteran in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and desecribe any further actions(s) to be taken.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a mental disorders examination by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA). 

The contents of the entire claims file(paper and electric), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions (to include as reflected in the electronic record).  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal and/or homicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means. 

The examiner should clearly indicate whether the record reflects any change(s) in the severity of the Veteran's PTSD at any point since the April 23, 2004 effective date of the award of service connection for the disability; and, if so, the approximate date(s) of any such change(s), and the severity of the disability on each date.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claim) and legal authority.  Consider whether staged rating of the Veteran's PTSD, pursuant to Fenderson, is appropriate 

8  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish a further adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


